DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments filed 12/1/2020. Applicant’s arguments are persuasive in that the prior art does not disclose “a connector configured to receive power from an external source to recharge the internal power source, wherein the connector extends from the housing at an end face opposite the airflow outlet, wherein the airflow inlet is located between the mouthpiece and the connector” and thus a second non-final has been submitted below.
No claims have been amended or newly added, claims 5-6 have been cancelled and thus claims 1-4 and 7-26 are currently pending.
Claim Objections
Claim 13 is objected to because of the following informalities: lines 1-2 read “further comprising an electrical contact configured to couple with an electrical contact of the cartridge…”  Examiner requests lines 1-2 to read “the aerosol delivery device of claim 1, further comprising a circuit board that includes an electrical contact configured to couple with an electrical contact of the cartridge …”  to clearly differentiate between the electrical contact of the cartridge and the additional electrical contact. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 14 is unclear because: lines 1-2 read “further comprising a circuit board that includes the electrical contact” it is unclear which electrical contact the claim is referring to. Examiner requests lines 1-2 be amended to differentiate between which electrical contact is being referred to as seen in claim 13. For example, “The aerosol delivery device of claim 13, wherein the circuit board further comprises the controller, a sensor …”Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. PG Pub. 2009/0095311) in view of Robinson (U.S. PG Pub. 2008/0092912).
Regarding claim 1, Han discloses an aerosol delivery device, comprising (Par. [0063] discloses an aerosol electronic cigarette): a mouthpiece having an airflow outlet (Par. [0076] discloses a user smoking the device and the air channel supplying the inhaled gas to a person thus being a mouthpiece; Fig. 1 air channel (b1)); an airflow passage extending between an airflow inlet and the airflow outlet (Par. [0071] Lines 19-26 and lines 29-40 discloses an air passage from the air inlet to the air channel); a housing configured to receive the cartridge; an internal power source configured to provide electrical 
Han does not explicitly disclose a cartridge that includes an aerosolizable substance and a vapor element that includes an electrically-resistive heater configured to vaporize a portion of the aerosolizable substance to provide a condensation aerosol.
However, Robinson teaches a cartridge that includes an aerosolizable substance and a vapor element that includes an electrically-resistive heater configured to vaporize of a portion of the aerosolizable substance to provide a condensation aerosol. (Par. [0085]-Par. [0086]; Par. [0097] discloses wrapping material composed of metallic foil and is heat generated by the second heating element; Par. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge of Han to incorporate a vapor element that includes an electrically-resistive heater configured to vaporize a portion of the aerosolizable substance to provide a condensation aerosol as taught by Robinson. The skilled artisan would have been motivated to make the modification in order to further provide direct heating around the aerosolizable substance on the outer surface of the cartridge. 
Regarding claim 4, the modified device of Han further discloses the connector extends from the housing (Han, Fig. 1 connector (21) extending from shell (a)).
Regarding claim 8, the modified device of Han further discloses the aerosolizable substance is nicotine (Han, Par. [0037])
Regarding claim 9, the modified device of Han further discloses the controller is configured to cause the vapor element of the cartridge to heat the aerosolizable substance to release the condensation aerosol into the airflow passage in response to the first or second inhalation (Robinson, Par. [0085]-Par. [0086]).
Regarding claim 10, the modified device of Han further discloses comprising a sensor configured to detect the inhalation and provide a signal to the controller indicating detection of the inhalation (Han, Par. [0071] lines 9-19).
Regarding claim 11, the modified device of Han further discloses the sensor includes an airflow sensor (Han, Par. [0071] lines 7-19).
Regarding claim 12, the modified device of Han further discloses an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection of the inhalation (Han, Par. [0064] and Par. [0071] lines 9-19).
Regarding claim 13, the modified device of Han further discloses an electrical contact configured to couple with an electrical contact of the cartridge when the cartridge is installed at the housing to provide electrical power to the vapor element (Robinson, Par. [0084] discloses an electrical resistance heater; Par. [0097] discloses a wrapping material containing metallic foil to be heated by the heating element; Par. [0099] discloses the wrapping material of the cigarette (i.e. that includes a cartridge) can be in electrical contact with the electrical circuitry associated with the electrical resistance element). 
Regarding claim 14, the modified device of Han further discloses a circuit board that includes (i.e. connected to), the electric contact, the controller, a sensor configured to detect the inhalation and provide a signal to the controller indicating detection of the inhalation, and an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection of the inhalation (Han, Par. [0009] discloses a circuit board, electrically connected to an airflow sensor; Par. [0014]; Par. [0064] lines 25-29; Par. [0071] lines 7-19 disclose LEDs indicating airflow and breathing).
Regarding claim 15, the modified device of Han further discloses the mouthpiece is configured to be detachable from the aerosol delivery device (Han, Par. [0037] lines 8-16; Par. [0039]; Fig. 2 shows shell (b) separate from shell (a)).
Regarding claim 16, the modified device of Han further discloses the cartridge is configured to be replaceable (Han, Par. [0037] lines 8-16; Par. [0039]; Fig. 2 shows shell (b) separate from shell (a)).
Regarding claim 17, the modified device of Han does not disclose the cartridge is configured to be reusable and refillable with the aerosolizable substance.
However, Robinson teaches the cartridge is configured to be reusable and refillable with the aerosolizable substance (Robinson, Par. [0087] discloses refilling the cartridge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han to incorporate a reusable and refillable 
Regarding claim 18, the modified device of Han further discloses the controller is configured to cause the vapor element of the cartridge to heat the aerosolizable substance at an intensity for a duration to release the condensation aerosol into the airflow passage in response to inhalation duration, inhalation intensity, or a combination thereof (Han, Par. [0064]; Par. [0071] lines 7-19 discloses a pressure difference and thus activates the electrical circuit to electrify the atomizer thus as long as there is a pressure difference the atomizer will be electrified for a duration and an intensity).
Regarding claim 19, the modified device of Han further discloses a sensor configured to detect the inhalation duration, inhalation intensity, or a combination thereof, wherein the controller is configured to receive detection of the inhalation duration, inhalation intensity, or a combination thereof from the sensor (Han, Par. [0071] 7-19 discloses an airflow sensor to determine a pressure difference between the cavities within the device).
Regarding claim 20, the modified device of Han further discloses the sensor includes an airflow sensor (Han, Par. [0071] 7-19 discloses an airflow sensor).
Regarding claim 21, the modified device of Han further discloses an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection of the inhalation duration, inhalation intensity, or a combination thereof (Han, Par. [0064] and Par. [0071] lines 7-19 discloses a pressure difference and thus activates the electrical circuit to electrify the atomizer thus as long as there is a pressure difference the atomizer will be electrified for a duration and an intensity).
Regarding claim 22, the modified device of Han further discloses an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection of a level of electrical power of the internal power source (Han, Par. [0064] and Par. [0071] lines 15-19).
Regarding claim 25, the modified device of Han does not disclose the controller is configured to store a temperature setting associated with the vapor element, wherein the temperature setting indicates a temperature to heat the aerosolizable substance. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han to incorporate the controller is configured to store a temperature setting associated with the vapor element, wherein the temperature setting indicates a temperature to heat the aerosolizable substance as taught by Robinson. The skilled artisan would have been motivated to make the modification in order to ensure the aerosolizable substance is heated enough to cause a vapor to occur.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Han as applied to claim 1, in further view of Shayan (U.S. PG Pub. 2003/0150451).
Regarding claim 2, the modified device of Han does not disclose the connector includes a universal serial bus (USB) connector or a micro USB connector.
Shayan teaches the connector includes a universal serial bus (USB) connector or a micro USB connector (Par. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han to incorporate the connector to be USB connector as taught by Shayan. The skilled artisan would have been motivated to make the modification in order to be able to provide for communication with an external device to transmit various data, and is an obvious variant one of ordinary skill in the art would look to use with the inhalation device. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Han as applied to claim 1 above in view of Jaynes (U.S. PG Pub. 2007/0126290).
Regarding claim 3, the modified device of Han does not disclose the connector includes a universal serial bus (USB) port or a micro USB port.
 the connector includes a universal serial bus (USB) port or a micro USB port (Par. [0009] discloses a plurality of power sources one of which is a USB power source).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han to incorporate the connector to be USB port as taught by Jaynes. The skilled artisan would have been motivated to make the modification in order to be able to provide for charging capabilities. USB ports are one of many charging accessories known in the art and is a design choice that will provide the same function. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Han, as applied to claim 1 above in view of Whittle (U.S. PG Pub. 2005/0063686).
Regarding claim 7, the modified device of Han does not disclose the aerosolizable substance includes a cannabinoid.
However, Whittle teaches the use of a cannabinoid (Par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Han to incorporate a cannabinoid as taught by Whittle. The skilled artisan would have been motivated to make the modification in order to be able to use the medicament for treating diseases of the respiratory tract which is administered to avoid the first pass effect (Whittle Par. [0033]).
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Han as applied to claim 1 above in view of Vogues (U.S. Pat. 5,894,841).
Regarding claim 23, the modified device of Han does not disclose an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection that a temperature of the vapor element is equal to or greater than a temperature setting.
However, Vogues teaches an indicator light, wherein the controller is configured to cause the indicator light to illuminate in response to detection that a temperature of the vapor element is equal to or greater than a temperature setting (Col. 8 Lines 22-44).

Regarding claim 26, the modified device of Han does not disclose the housing has six faces, wherein the airflow outlet is located at a first face of the six faces and the connector is located on-5-Application No. 16/458,702Docket No.: P281553.US.02 Reply to O.A. of October 2, 2019a second face of the six faces that is opposite the first face, wherein remaining four faces of the six faces extend between the first face and the second face.
However, Vogues teaches the housing has six faces, wherein the airflow outlet is located at a first face of the six faces and the connector is located on a second face of the six faces that is opposite the first face, wherein remaining four faces of the six faces extend between the first face and the second face (Col. 9 lines 12-21; Fig. 4 reproduced below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape and body of Han to incorporate a six sided device as taught by Vogue. The skilled artisan would have been motivated to make the modification in order to provide a user with a rectangular device, the shape of the inhalation device would not destroy the functionality of said device and thus is considered a design choice. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

    PNG
    media_image1.png
    556
    766
    media_image1.png
    Greyscale


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Han as applied to claim 1 above in view of Collins (U.S. Pat. 5,613,504).
Regarding claim 24, the modified device of Han further discloses an indicator light (Par. [0064] line 23).
The modified device of Han does not disclose the controller is further configured to cause the indicator light to illuminate in response to detection that vaporization is taking place.
However, Collins teaches an indicator light, wherein the controller is further configured to cause the indicator light to illuminate in response to detection that vaporization is taking place (Collins, Col. 7 Lines 39-54 discloses puff actuation activating a heater LED based upon voltage output; Col. 12 Lines 44-63; Col. 13 lines 38-55, inhalation intensity being based on the voltage output)).
.
Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN S PACIOREK/             Examiner, Art Unit 3785                                                                                                                                                                                           	2/3/2021

/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785